Citation Nr: 1012933	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
neurodermatitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for hypertrophic 
tonsils, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for diabetes mellitus, 
as secondary to the Veteran's service connected 
disabilities.

5.  Entitlement to service connection for an umbilical or 
ventral hernia, as secondary to the Veteran's service 
connected disabilities.

6.  Entitlement to service connection for a rectal/anal 
hemorrhage, as secondary to the Veteran's service connected 
disabilities.

7.  Entitlement to service connection for colonic 
diverticulosis, as secondary to the Veteran's service 
connected disabilities.

8.  Entitlement to service connection for cholelithiasis, as 
secondary to the Veteran's service connected disabilities.

9.  Entitlement to service connection for hypertension, as 
secondary to the Veteran's service connected disabilities.

10.  Entitlement to service connection for hyperlipidemia, 
as secondary to the Veteran's service connected 
disabilities.

11.  Entitlement to service connection for otitis externa, 
as secondary to the Veteran's service connected 
disabilities.

12.  Entitlement to service connection for hearing loss, as 
secondary to the Veteran's service connected disabilities.

13.  Entitlement to service connection for bilateral 
conjunctivitis, as secondary to the Veteran's service 
connected disabilities.

14.  Entitlement to service connection for subconjunctival 
hemorrhage, as secondary to the Veteran's service connected 
disabilities.

15.  Entitlement to service connection for a transient 
ischemic attack (TIA), as secondary to the Veteran's service 
connected disabilities.

16.  Entitlement to service connection for calcaneal spurs, 
as secondary to the Veteran's service connected 
disabilities.

17.  Entitlement to service connection for flat feet, as 
secondary to the Veteran's service connected disabilities.

18.  Entitlement to service connection for a puncture wound 
to the left leg, as secondary to the Veteran's service 
connected disabilities.

19.  Entitlement to service connection for nicotine 
dependence, as secondary to the Veteran's service connected 
disabilities.

20.  Entitlement to service connection for chronic back 
pain, as secondary to the Veteran's service connected 
disabilities.

21.  Entitlement to service connection for degenerative 
joint disease of the spine, as secondary to the Veteran's 
service connected disabilities.

22.  Entitlement to service connection for degenerative 
arthritis, as secondary to the Veteran's service connected 
disabilities.

23.  Entitlement to service connection for obesity, as 
secondary to the Veteran's service connected disabilities.

24.  Entitlement to service connection for "hair disease", 
as secondary to the Veteran's service connected 
disabilities.

25.  Entitlement to service connection for corns and 
callosities as secondary to the Veteran's service connected 
disabilities.

26.  Entitlement to service connection for lichenification 
and dermatophytosis of the foot, as secondary to the 
Veteran's service connected disabilities.

27.  Entitlement to service connection for a coagulation 
disorder, as secondary to the Veteran's service connected 
disabilities.

28.  Entitlement to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 
1970.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that a statement was received from the 
Veteran in March 2008 indicating that he wished to withdraw 
many of these claims; however, on his substantive appeal, 
Form 9, he indicated that he wished to appeal all issues 
listed on the Statement of the Case.  Therefore, the Board 
will not consider these issues withdrawn.

The issues of service connection for nicotine addition, 
entitlement to an increased rating for an anxiety disorder, 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's neurodermatitis amounts to no more than 20 
percent of the entire body affected; it does not affect more 
than 40 percent of the entire body or more than 40 percent 
of exposed areas affected; nor has it required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past twelve month 
period.

2.  The Veteran's residuals of tonsillectomy as a result of 
hypertrophic tonsils results in some hoarseness, but no 
evidence of thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.

3.  Diabetes mellitus was first diagnosed many years after 
service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

4.  A hernia was first diagnosed many years after service; 
the preponderance of the evidence of record indicates that 
this disability is not related to service or to any service 
connected disability.

5.  A rectal/anal hemorrhage was first diagnosed many years 
after service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

6.  Colonic diverticulosis was first diagnosed many years 
after service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

7.  Cholelithiasis was first diagnosed many years after 
service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

8.  Hypertension was first diagnosed many years after 
service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

9.  Hyperlipidemia is a laboratory finding and not a 
disability for which service connection can be granted.

10.  There is no evidence of record showing that the Veteran 
has otitis externa.

11.  Hearing loss was first diagnosed many years after 
service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

12.  The Veteran does not currently have bilateral 
conjunctivitis; this disorder was first diagnosed many years 
after service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

13.  The Veteran does not currently have subconjunctival 
hemorrhage; this acute disorder was first diagnosed many 
years after service and resolved without residuals; the 
preponderance of the evidence of record indicates that this 
disability is not related to service or to any service 
connected disability.

14.  A TIA was first diagnosed many years after service; the 
preponderance of the evidence of record indicates that this 
disability is not related to service or to any service 
connected disability.

15.  Calcaneal spurs were first diagnosed many years after 
service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

16.  Flat feet were first diagnosed many years after 
service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

17.  A puncture wound to the left leg was first diagnosed 
many years after service; the preponderance of the evidence 
of record indicates that this disability is not related to 
service or to any service connected disability.

18.  Chronic back pain was first diagnosed many years after 
service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

19.  Degenerative joint disease of the spine was first 
diagnosed many years after service; the preponderance of the 
evidence of record indicates that this disability is not 
related to service or to any service connected disability.

20.  Degenerative arthritis was first diagnosed many years 
after service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

21.  Obesity was first diagnosed many years after service; 
the preponderance of the evidence of record indicates that 
this disability is not related to service or to any service 
connected disability.

22.  The evidence of record does not show that the Veteran 
has a current diagnosis of any hair disease.

23.  Corns and callosities were first diagnosed many years 
after service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.

24.  The veteran does not currently have dermatophytosis of 
the foot or lichenification; this disability was first 
diagnosed many years after service; the preponderance of the 
evidence of record indicates that this disability is not 
related to service or to any service connected disability.

25.  The evidence of record does not show that the Veteran 
has a current diagnosis of any coagulation disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service connected 
neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's residuals of 
hypertrophic tonsils have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6516 (2009).

3.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309. 3.310 (2009). 

4.  A hernia was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2009).

5.  A rectal/anal hemorrhage was not incurred in or 
aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113(West 2002); 38 
C.F.R. §§  3.303, 3.310 (2009).

6.  Colonic diverticulosis was not incurred in or aggravated 
by active military service, and it is not proximately due to 
or the result of a service connected disability; nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2009).

7.  Cholelithiasis was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2009).

8.  Hypertension was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2009).

9.  A disability manifested by hyperlipidemia was not 
incurred in or aggravated by active military service, and it 
is not proximately due to or the result of a service 
connected disability; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309. 3.310 (2009).

10.  Otitis externa was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2009).

11.  Hearing loss was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2009).

12.  Bilateral conjunctivitis was not incurred in or 
aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2009).

13.  Subconjunctival hemorrhage was not incurred in or 
aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2009).

14.  A TIA was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2009).

15.  Calcaneal spurs was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2009).

16.  Flat feet were not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2009).

17.  A puncture wound to the left leg was not incurred in or 
aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2009).

18.  Chronic back pain was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2009).

19.  Degenerative joint disease of the spine was not 
incurred in or aggravated by active military service, and it 
is not proximately due to or the result of a service 
connected disability; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309. 3.310 (2009).

20.  Degenerative arthritis was not incurred in or 
aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309. 3.310 (2009).

21.  Obesity was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2009).

22.  A hair disease was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2009).

23.  Corns and callosities were not incurred in or 
aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2009).

24.  Lichenification and dermatophytosis were not incurred 
in or aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2009).

25.  A coagulation disorder was not incurred in or 
aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§  3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated in October 2006, October 2007, 
December 2007, and July 2009, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of:  
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The July 2009 letter addressed the effective date provisions 
and how disability ratings are assigned.

VA has also done everything reasonably possible to assist 
the Veteran with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service and VA medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been informed of the law relevant to his claims.  The 
Veteran has received numerous VA examinations during the 
course of this appeal.  Therefore, the Board finds that the 
duties to notify and assist have been met, as to those 
claims being finally decided on appeal.


Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be presumed for certain chronic 
diseases, to include arthritis, hypertension, certain 
neurological disorders, and psychoses, which become manifest 
to a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, 
provided the Veteran had active service of 90 days or more.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2009).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

The Board points out that the Veteran is claiming that ALL 
of these disabilities are not directly related to service, 
but rather, that they are secondary to his service connected 
disabilities.  Currently, the Veteran is service connected 
for an anxiety disorder, at a 30 percent evaluation, 
neurodermatitis at a 30 percent evaluation, and hypertrophy 
of the tonsils at a 10 percent evaluation.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for diabetes as 
secondary to any of the Veteran's service connected 
disabilities.  In this regard, there is simply no medical 
evidence of record linking this disability to the Veteran's 
service connected disabilities.  The Veteran's medical 
records do show he had a diagnosis of diabetes, which was 
diagnosed in approximately 2005, 35 years after his 
separation from service.  However, upon examination in July 
2008, the examiner specifically indicated that the Veteran's 
diabetes was not related to any of his service connected 
disabilities.  In support of this statement, the examiner 
noted that diabetes was a completely difference 
pathophysiological process from any of the Veteran's service 
connected disabilities, and there was no evidence in the 
Veteran's medical records, or in any medical literature that 
he was aware of, linking diabetes to any of the Veteran's 
service connected disabilities.  As such, the Board finds 
that the preponderance of the evidence of record is against 
a grant of service connection for diabetes.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for an umbilical or 
ventral hernia as secondary to any of the Veteran's service 
connected disabilities.  In this regard, there is no 
evidence of record showing that the Veteran currently has an 
hernia of any sort, or any residuals of a prior hernia.  
Upon VA examination of July 2008, the examiner specifically 
found that the Veteran had no umbilical or ventral hernia, 
or any hernia at all.  It was noted that the Veteran had a 
ventral hernia for which he had surgical repair in 2003, 
prior to this claim, however, he was not noted to have any 
residuals of that currently.  Incumbent on a finding of 
service connection is a finding that the Veteran has the 
disability for which service connection is claimed.  With no 
finding of any current hernia, the Board finds that the 
preponderance of the evidence of record is against a grant 
of service connection for an umbilical or ventral hernia.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a rectal/anal 
hemorrhage as secondary to any of the Veteran's service 
connected disabilities.  In this regard, there is simply no 
medical evidence of record linking this disability to the 
Veteran's service connected disabilities.  VA examination of 
July 2008 found the Veteran to have rectal hemorrhage with 
onset in 2000, thirty years after his separation from 
service.  The Veteran at that time was found to have mild 
self limited rectal bleeding episodes most likely due to 
external hemorrhoids.  The examiner indicated that there was 
no medical evidence of record linking the Veteran's rectal 
bleeding to any of his service connected disabilities.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for 
rectal/anal hemorrhage.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for colonic 
diverticulosis as secondary to any of the Veteran's service 
connected disabilities.  In this regard, there is simply no 
medical evidence of record linking this disability to the 
Veteran's service connected disabilities.  VA examination of 
July 2008 found the Veteran to have colonic diverticulosis 
with onset in approximately 2000, thirty years after his 
separation from service.  The examiner indicated that there 
was no medical evidence of record linking the Veteran's 
colonic diverticulosis to any of his service connected 
disabilities.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant 
of service connection for colonic diverticulosis.
   
Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for cholelithiasis 
as secondary to any of the Veteran's service connected 
disabilities.  The Veteran had his gall bladder removed 
several years prior to the initiation of this claim, and 
therefore has no current disability related to 
cholelithiasis.  In this regard, the evidence does show that 
the Veteran was diagnosed with cholelithiasis in 
approximately 2000, 30 years after his separation from 
service, and underwent an elective cholecystectomy in August 
2000, and had been asymptomatic since that time.  The 
Veteran does not currently have cholelithiasis therefore, as 
his gall bladder has been removed.  Incumbent on a finding 
of service connection is a finding that the Veteran has the 
disability for which service connection is claimed.  With no 
finding of any current cholelithiasis, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for cholelithiasis.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension as 
secondary to any of the Veteran's service connected 
disabilities.  In this regard, there is simply no medical 
evidence of record linking this disability to the Veteran's 
service connected disabilities.  The Veteran was first 
diagnosed with hypertension in approximately 2001, over 20 
years after his separation from service.  However, upon 
examination in July 2008, the examiner specifically 
indicated that the Veteran's hypertension was not related to 
any of his service connected disabilities.  In support of 
this statement, the examiner noted that hypertension was a 
completely difference pathophysiological process from any of 
the Veteran's service connected disabilities, and there was 
no evidence in the Veteran's medical records, or in any 
medical literature that he was aware of, linking 
hypertension to any of the Veteran's service connected 
disabilities.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant 
of service connection for hypertension.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hyperlipidemia.  
High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia. Hypercholesterolemia is an "excess of 
cholesterol in the blood." Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a 
general term for elevated concentrations of any or all of 
the lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc." Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  See 38 
U.S.C.A. § 1110.  Despite the diagnosis of hyperlipidemia, 
it is a laboratory finding that manifests itself only in 
laboratory test results and is not a disability for which 
service connection can be granted. As such, service 
connection for hyperlipidemia is not warranted. 38 C.F.R. § 
3.310 (2009).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for otitis externa 
as secondary to any of the Veteran's service connected 
disabilities.  In this regard, there is no medical evidence 
of record showing that the Veteran currently has otitis 
externa.  A VA examination report of the Veteran's ear in 
July 2008 specifically found the Veteran's ear to be normal, 
with no evidence of infection.  Incumbent on a finding of 
service connection is a finding that the Veteran has the 
disability for which service connection is claimed.  With no 
finding of any current otitis externa, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for otitis externa.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss as 
secondary to any of the Veteran's service connected 
disabilities.  In this regard, there is simply no medical 
evidence of record linking this disability to the Veteran's 
service connected disabilities.  A July 2008 VA examination 
report found to Veteran to have mild hearing loss in the 
right ear and moderate hearing loss in the left ear; 
however, the examiner at that time indicated that in his 
opinion the Veteran's hearing loss was not secondary to any 
of the Veteran's service connected disabilities.  The 
examiner specifically pointed out that the Veteran's audio 
evaluations performed in service were within normal limits.  
As such, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for hearing loss.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for bilateral 
conjunctivitis or subconjunctival hemorrhage as secondary to 
any of the Veteran's service connected disabilities.  In 
this regard, the evidence of record does not show that the 
Veteran currently has these disabilities.  The Veteran 
underwent a comprehensive eye examination in July 2008, and 
was found to have a refractive error, mild dry eyes, and 
bilateral incipient senile cataracts, but there was no 
evidence of conjunctivitis or subconjunctival hemorrhage.  
The evidence, specifically an August 2006 VA outpatient 
treatment report, appears to show a past acute finding of 
subconjunctival hemorrhage in the Veteran, which resolved 
without any apparently residuals, and was due to his TIA.  
Incumbent on a finding of service connection is a finding 
that the Veteran has the disability for which service 
connection is claimed.  With no finding of any current 
bilateral conjunctivitis or subconjunctival hemorrhage, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for bilateral 
conjunctivitis or subconjunctival hemorrhage.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a transient 
ischemic attack, as secondary to any of the Veteran's 
service connected disabilities.  In this regard, there is no 
medical evidence of record showing that the Veteran's one 
reported transient ischemic attack was related to service.  
The Veteran did have an episode in August 2006 of symptoms 
suggestive of a transient ischemic attack; however, that 
episode resolved in less than 24 hours, with normal head CT 
scans, and without evidence of any present focal 
neurological deficits.  The examiner from a July 2008 
examination report indicated that in his opinion it was 
unlikely that the Veteran's transient ischemic attack was 
related to service.  In support of this statement, the 
examiner noted that a transient ischemic attack was a 
completely different pathophysiological process from any of 
the Veteran's service connected disabilities, and there was 
no evidence in the Veteran's medical records, or in any 
medical literature that he was aware of, linking the 
Veteran's transient ischemic attack to any of the Veteran's 
service connected disabilities.  As such, the Board finds 
that the preponderance of the evidence of record is against 
a grant of service connection for a transient ischemic 
attack.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for calcaneal 
spurs, corns and callosities or flat feet, as secondary to 
any of the Veteran's service connected disabilities.  In 
this regard, no medical evidence has been presented linking 
these disabilities to the Veteran's service connected 
disabilities.  During a June 2008 VA examination, the 
Veteran was found to have left foot hallux valgus, left and 
right feet calluses, bilateral calcaneal spurs by X-ray, and 
bilateral flat feet.  However, the examiner indicated that 
none of these disabilities were secondary to the Veteran's 
service connected disabilities.  In this regard, the 
examiner noted that flat feet, corns and callosities, and 
calcaneal spurs were a completely different 
pathophysiological process from any of the Veteran's service 
connected disabilities, and there was no evidence in the 
Veteran's medical records, or in any medical literature that 
he was aware of, linking the Veteran's flat feet and 
calcaneal spurs to any of the Veteran's service connected 
disabilities.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant 
of service connection for flat feet, corns and callosities, 
and calcaneal spurs.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a puncture 
wound to the left leg, as secondary to any of the Veteran's 
service connected disabilities.  In this regard, the 
evidence clearly shows that the Veteran incurred this injury 
during an accidental gardening accident.  A VA examination 
report of July 2008 clearly indicated that, in July 1988, 
the Veteran was treated for an accidental laceration of his 
left knee while gardening, and cutting grass with a machete.  
A small well healed scar was noted upon examination of the 
left knee.  The examiner indicated that injury or scar was 
in no way related to the Veteran's service connected 
disabilities.  The evidence of record clearly shows this 
injury was due to a gardening accident.  As such, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for a puncture wound 
to the left leg.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for chronic back 
pain, degenerative joint disease of the spine, and 
degenerative arthritis, as secondary to any of the Veteran's 
service connected disabilities.  In this regard, there is 
simply no medical evidence of record linking any of these 
disabilities to service.  A VA examination report of June 
2008 indicated that the Veteran had mild degenerative joint 
disease of the knees, with small spurs, and diffuse 
idiopathic skeletal hyperostosis (DISH) of the cervical, 
thoracic, and lumbar spines.  The examiner indicated that, 
for all of these disabilities, it was unlikely that they 
were related to service.  In this regard, the examiner noted 
that these disabilities were a completely different 
pathophysiological process from any of the Veteran's service 
connected disabilities, and were completely unrelated to the 
Veteran's service connected disabilities.  None of the 
Veteran's service connected conditions mentioned above cause 
DISH or spurring, or are directly or indirectly related to 
them.  As such, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for chronic back pain, degenerative joint disease 
of the spine, and degenerative arthritis.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for obesity as 
secondary to any of the Veteran's service connected 
disabilities.  In this regard, there is no medical evidence 
of record linking the Veteran's obesity to his service 
connected disabilities.  The report of a July 2008 VA 
examination indicated that the Veteran was first diagnosed 
with obesity in the late 1990s, well over 20 years after the 
Veteran's separation from service.  After examining the 
Veteran, the physician indicated that it was less likely 
than not that the Veteran's obesity was related to a service 
connected condition.  In support of this claim, the examiner 
indicated that the Veteran had first been diagnosed with 
diabetes in the late 1990s, and that the medical evidence of 
record clearly related this obesity to poor dietary habits, 
not any service related disability.  As such, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for obesity.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hair disease, 
as secondary to any of the Veteran's service connected 
disabilities.  In this regard, there is no evidence that the 
Veteran currently has any hair disease.  VA skin examination 
report of July 2008 showed no evidence of hair disease, and 
the Veteran's outpatient treatment records are also negative 
for complaints of, or treatment for, any form of hair 
disease.  Incumbent on a finding of service connection is a 
finding that the Veteran has the disability for which 
service connection is claimed.  With no finding of any 
current hair disease, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for hair disease.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for lichenification 
and dermatophytosis of the foot, as secondary to any of the 
Veteran's service connected disabilities.  In this regard, 
there is no evidence that the Veteran currently has a 
diagnosis of dermatophytosis of the foot.  A VA skin 
examination dated July 2008 found the Veteran to have no 
evidence of macerated skin or skin fissures, or 
dermatophytosis of the feet.  Incumbent on a finding of 
service connection is a finding that the Veteran has the 
disability for which service connection is claimed.  With no 
finding of any current lichenification or dermatophytosis of 
the foot, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for lichenification or dermatophytosis.

Finally, taking into account all relevant evidence, the 
Board finds that service connection is not warranted for a 
coagulation disorder, as secondary to any of the Veteran's 
service connected disabilities.  In this regard, there is no 
evidence that the Veteran currently has a diagnosis of any 
coagulation disorder.  The Veteran's recent treatment 
records show no diagnosis of, or treatment for, any 
coagulation disorder.  None of the Veteran's numerous VA 
examinations in June and July 2008 show any diagnosis of any 
coagulation disorder.  Incumbent on a finding of service 
connection is a finding that the Veteran has the disability 
for which service connection is claimed.  With no finding of 
any coagulation disorder, the Board finds that the 
preponderance of the evidence of record is against a grant 
of service connection for a coagulation disorder.

The Board specifically notes that, as to all of these 
service connection claims, the Veteran has made several 
statements specifically indicating that he was not claiming 
any of these disabilities as directly related to service, 
but rather that they were all secondary to his service 
connected disability.  However, the Board also points out 
that there is no evidence of record connecting any of these 
claimed disabilities to service.  In this regard, there is 
no evidence of the occurrence of any of these disabilities 
in service or for many years after service, there is no 
medical evidence of record linking any of these disabilities 
to service, and the Veteran himself denies that he has any 
of these claimed disabilities as directly related to 
service, which would seem to refute any issue of continuity 
of symptomatology.  Thus the Board finds that the 
preponderance of the evidence of record is against a grant 
of service connection for any of these claimed disabilities 
as directly related to service as well.

As the preponderance of the evidence is against these 
claims, the benefit-of-the-doubt doctrine does not apply, 
and service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to an increased evaluation for neurodermatitis, 
currently evaluated as 30 percent disabling, and an 
increased evaluation for hypertrophic tonsils, currently 
evaluated as 10 percent disabling

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2009).  
 
The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the 
record have been considered, as required by Schafrath.  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board also points out that under governing law, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2009).

The Veteran's neurodermatitis is currently rated by analogy 
to dermatitis or eczema, under Diagnostic Code 7806, at 30 
percent.  Under Diagnostic Code 7806, a 30 percent rating is 
warranted where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during a twelve month period.  The 
highest rating of 60 percent is warranted when more than 40 
percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The Veteran's hypertrophic tonsils are currently rated as 10 
percent disabling under Diagnostic Code 6516 as analogous to 
chronic laryngitis.  Under that code, a 10 percent rating is 
warranted for hoarseness, with inflammation of the cords or 
mucous membranes.  A higher rating of 30 percent is not 
warranted unless the Veteran has hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516 (2009).

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the Veteran's 
neurodermatitis has not been met.  As noted above, in order 
to warrant a higher rating, the Veteran would have to be 
found to have more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during a twelve month period.  The evidence of record does 
not show this to be the case.  A December 2006 report of VA 
skin examination noted that the Veteran reported using 
several topical creams without complete clearing of his 
nodal dermatitis and itchiness.  The examiner found that, 
located on the trunk, extremities, and face there were 
eczematous dry patches with excoriations covering about 30 
percent of the entire skin and 10 percent of the exposed 
skin.  Located on the back and thigh there were eczematous 
patches with scaling over 5 percent of the entire skin, with 
no exposed skin affected.  The Veteran was diagnosed with 
nodal dermatitis and tinea versicolor.  A July 2008 VA 
examination report found hyperpigmented areas on the 
Veteran's back and upper extremities with a few small 
excoriations, and no evidence of macerated skin or skin 
fissures, with very minimal percentage of the skin affected. 
Therefore, the maximum area of the Veteran's skin affected, 
during the course of this appeal, and setting aside the 
question of whether both nodal dermatitis and tinea 
versicolor are related to the Veteran's service connected 
disability, has been 35 percent of his total skin area, and 
10 percent of his exposed skin, which is consistent with a 
30 percent evaluation, the evaluation the veteran is 
currently in receipt of.  There is also no evidence that 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required for treatment of the Veteran's service connected 
disability.  Thus, the Board finds that the preponderance of 
the evidence of record is against a grant of increased 
rating for this disability.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the Veteran's 
hypertrophic tonsils have not been met.  As noted above, in 
order to warrant a higher rating, the Veteran would have to 
be found to have hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  The evidence simply does not show this 
to be the case.  VA examination report of November 2006 
found a completely normal larynx and pharynx.  A report of 
September 2008 VA ENT consultation specifically found the 
Veteran to have normal bilateral vocal cord motion, with no 
masses, edema, or mucosal lesions.  A December 2008 report 
of VA examination noted that, as the Veteran had a 
tonsillectomy in 1973, it was impossible for him not to have 
hypertrophic tonsils, however, that examination also did not 
note any thickening or nodules of cords, polyps, or 
submucous infiltration.
Therefore, while the Board does not dispute that the Veteran 
may continue to have hoarseness due to removal of his 
hypertrophic tonsils, the evidence of record does not show 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy, such that 
a higher rating would be warranted.  Thus, the Board finds 
that the preponderance of the evidence of record is against 
a grant of increased rating for this disability.

As the preponderance of the evidence is against these 
increased rating claims, the benefit-of-the-doubt doctrine 
does not apply, and increased ratings must also be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for neurodermatitis, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for hypertrophic 
tonsils, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to service connection for diabetes mellitus, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for an umbilical or 
ventral hernia, as secondary to the Veteran's service 
connected disabilities, is denied.

Entitlement to service connection for a rectal/anal 
hemorrhage, as secondary to the Veteran's service connected 
disabilities, is denied.

Entitlement to service connection for colonic 
diverticulosis, as secondary to the Veteran's service 
connected disabilities, is denied.

Entitlement to service connection for cholelithiasis, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for hypertension, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for hyperlipidemia, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for otitis externa, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for hearing loss, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for bilateral 
conjunctivitis, as secondary to the Veteran's service 
connected disabilities, is denied.

Entitlement to service connection for subconjunctival 
hemorrhage, as secondary to the Veteran's service connected 
disabilities, is denied.

Entitlement to service connection for a transient ischemic 
attack, as secondary to the Veteran's service connected 
disabilities, is denied.

Entitlement to service connection for calcaneal spurs, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for flat feet, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for a puncture wound to 
the left leg, as secondary to the Veteran's service 
connected disabilities, is denied.

Entitlement to service connection for chronic back pain, as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for degenerative joint 
disease of the spine, as secondary to the Veteran's service 
connected disabilities, is denied.

Entitlement to service connection for degenerative 
arthritis, as secondary to the Veteran's service connected 
disabilities, is denied.

Entitlement to service connection for obesity, as secondary 
to the Veteran's service connected disabilities, is denied.

Entitlement to service connection for "hair disease", as 
secondary to the Veteran's service connected disabilities, 
is denied.

Entitlement to service connection for corns and callosities 
as secondary to the Veteran's service connected 
disabilities, is denied.

Entitlement to service connection for lichenification and 
dermatophytosis of the foot, as secondary to the Veteran's 
service connected disabilities, is denied.

Entitlement to service connection for a coagulation 
disorder, as secondary to the Veteran's service connected 
disabilities, is denied.


REMAND

As to the Veteran's claim for service connection for 
nicotine addiction, the Board points out that for claims 
filed after June 9, 1998, such as the Veteran's claim, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable 
to the Veteran's use of tobacco products during service.  
See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  That is not the 
issue in this case.  The Veteran contends that one of his 
service connection disabilities, most likely his service 
connected anxiety disorder, caused his post-service use of 
tobacco.  Therefore, this not an issue of a claim for 
service connection based upon tobacco use in service.  A 
July 2008 report of VA mental examination in essence 
suggests that the Veteran's tobacco use may be secondary to 
his service connected anxiety disorder.  VA's General 
Counsel has held that the legal bar to service connection 
for a disability attributable to tobacco use does not bar a 
finding of secondary service connection for a disability 
related to the Veteran's use of tobacco products after the 
Veteran's service, where that disability is proximately due 
to a service-connected disability that is not service 
connected on the basis of being attributable to the 
Veteran's use of tobacco products during service.  See 
VAOPGCPREC 6-2003 (October 28, 2003).  As such, the Board 
finds that a further VA psychiatric examination should be 
undertaken, in order to determine whether the Veteran's 
nicotine is secondary to, or aggravated by, the Veteran's 
service connected psychiatric disorder.  As this examination 
would also be probative to the issue of the current level of 
symptomatology of the Veteran's service connected anxiety 
disorder, the Board finds that the issue of entitlement to 
an increased rating for the veteran's service connected 
anxiety disorder should also be remanded.

Finally, as to the Veteran's claim of individual 
unemployability (TDIU), as the adjudication of the above 
claims would likely have an impact on this claim, the Board 
finds it is inextricably intertwined with the above issues, 
and adjudication of the Veteran's TDIU claim must therefore 
be deferred until the above issues have been adjudicated.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).

Accordingly, these issues are REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
recently treated him for nicotine 
addiction and/or any psychiatric 
disability.  After any required releases 
have been obtained, please associate all 
identified relevant records with the 
Veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with VA 
medical examination(s) to determine the 
etiology of any currently diagnosed 
nicotine disability.  All necessary 
testing should be undertaken.  The 
examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  After a thorough 
review of the Veteran's claims file and a 
thorough examination of the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not(i.e., is there at least a 50 percent 
probability) that the Veteran has a 
nicotine addition which is related to 
service, related to his service connected 
anxiety disorder, or which has been 
aggravated by the Veteran's service 
connected anxiety disorder.  All findings, 
and the reasons and bases therefore, 
should be set forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
nicotine addition, increased rating for 
anxiety disorder, and TDIU.  In the event 
that any benefit sought is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


